Citation Nr: 1716313	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (diabetes).  

2.  Entitlement to ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO in San Diego, California that continued the 20 percent rating for diabetes.  The Veteran's claims file is now in the jurisdiction of the Honolulu, Hawaii RO.

The Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability throughout the period on appeal.  


FINDINGS OF FACT

1.  The weight of the probative evidence indicates that treatment of the Veteran's diabetes requires the use of insulin and the restriction of diet, but it does not require restriction of activities.

2.  The weight of the probative evidence indicates that the symptoms associated with peripheral neuropathy of the bilateral lower extremities do not approximate moderate incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification regarding his claim of entitlement to an increased rating in December 2010.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his diabetes in February 2011, December 2012, and March 2015.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In March 2017 written argument from the Veteran's representative, it was requested that if the Board could not grant the Veteran's claim for an increased rating, it be remanded for a new VA examination.  The representative asserted that the most recent examination was conducted in March 2015, "over 24 months old," and that they were "too old to adequately evaluate the disabilities."  However, VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to obtain a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In the absence of an indication in the record or an allegation by the Veteran that his diabetes has actually worsened since the last examination in March 2015, the Board finds that a remand for a new VA examination is not necessary.

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for diabetes.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Under the Diagnostic Code applicable to diabetes, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The phrase "regulation of activities" means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The rating criteria contained in Diagnostic Code 7913 are conjunctive.  In other words, the criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  In other words, each higher rating requires the elements of the lower rating.  

Turning to the facts in this case, throughout the period on appeal, the evidence of record, including VA examination reports and VA outpatient treatment records, shows that the Veteran has been prescribed insulin to maintain a satisfactory blood sugar level and that he has been placed on a restricted diet.  At issue in this case, then, is whether the Veteran's diabetes requires the regulation of activities that is associated with greater disability ratings for diabetes.

VA examiners in February 2011, December 2012, and March 2015 indicated that the Veteran's diabetes did not require the regulation or restriction of activities.  The Board otherwise observes that the medical evidence contains numerous instances of clinicians encouraging the Veteran to exercise regularly.  For example, in February 2010, the Veteran declined to be referred to VA's MOVE weight-management program, but indicated he was motivated to progress with his current diet and exercise regimen.  In July 2011 and August 2011, clinicians discussed with the Veteran the importance of engaging in regular exercise.  In October 2011, a clinician counseled the Veteran to participate in an exercise group three to five times weekly.  In December 2011, the Veteran was counseled regarding the importance of regular exercise and physical activity.  In August 2014 and November 2014, the Veteran was counseled regarding the importance of regular exercise and physical activity, and clinicians counseled the Veteran to exercise regularly as tolerated.  In April 2015, a clinician advised the Veteran to exercise.  In August 2015, December 2015, and December 2016, the Veteran was counseled regarding the importance of regular exercise and physical activity, and clinicians counseled the Veteran to exercise regularly as tolerated.  

Thus, upon review of the record, the Board finds that the weight of the medical evidence of record does not support a finding that the Veteran's diabetes requires the restriction of activities.  Furthermore, the Veteran himself has not contended that his diabetes requires the regulation of activities.  To the extent that the Veteran indeed believes that this is so, the Board notes that laypersons can attest to factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as difficulty engaging in activities, he does not have medical training or expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that the Veteran indeed believes that diabetes requires the regulation of activities, the Board assigns such beliefs little probative weight, because the weight of the evidence of record indicates that the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities due to diabetes.  The Board finds that whether the management of diabetes requires the restriction of activities or the avoidance of strenuous occupational and recreational activities is a decision that is medical in nature.  The weight of the competent evidence of record shows that restriction of activities is not required due to diabetes.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.

In reaching this determination, the Board acknowledges that in March 2017 written argument from the Veteran's represetnative, it was argued that a 60 percent rating was warranted for the Veteran's diabetes based upon a notation in the March 2015 VA examination report that the Veteran visited his "diabetic provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month," and that there was "[one] episode of hypoglycemic reaction requiring hospitalization over the 12 months preceding the examination."  The Veteran's representative contended that there are months where the Veteran has to visit a diabetic provider two or more times per month, and thus his disability picture "more closely approximates the 60 percent rating under [Diagnostic Code] 7913 based on diabetes that requires insulin, restricted diet, and hypoglycemic reactions requiring one or two hospitalizations per year."  The March 2015 VA examination report includes a finding that is directly opposite of the representative's argument, in that it reports that the Veteran visits his diabetic provider for episodes of ketoacidosis and hypoglycemic reactions less than twice a month.  The Veteran's representative also does not argue that when the Veteran is visiting his diabetic provider more than twice a month, it is due to episodes of ketoacidosis or hypoglycemic reactions.  However, even assuming the credibility of the assertion that the Veteran visits his diabetic provider two or more times per month for such, it is not shown that the Veteran's diabetes requires regulation of activities.  Notably, this requirement is omitted from the Veteran's argument when it is asserted that his disability picture more closely approximates a 60 percent rating under Diagnostic Code 7913.  As was explained in the legal criteria above, however, the rating criteria contained in Diagnostic Code 7913 is conjunctive; therefore, the criteria for each higher disability rating must include the criteria of each lower disability rating.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Here, the Veteran does not meet the next higher rating available under Diagnostic Code 7913 (a 40 percent rating) as it is not shown that his diabetes requires regulation of activities.  Accordingly, the Veteran's diabetes also does not warrant a 60 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Board will next consider whether the Veteran is entitled to separate evaluations for the complications associated with his diabetes.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note(1) (2016).  In this case, a July 2012 rating decision granted service connection for diabetic retinopathy, a June 2014 rating decision continued the noncompensable evaluation of the Veteran's erectile dysfunction, and a March 2016 rating decision granted the Veteran service connection for diabetic nephropathy.  The Veteran did not disagree with these decisions.  The Board thus will not further discuss the Veteran's diabetic complications of retinopathy, erectile dysfunction, and nephropathy.  

The evidence additionally indicates that the Veteran has peripheral neuropathy as a result of his diabetes.  Unlike the Veteran's complications of retinopathy, erectile dysfunction, and nephropathy, a rating decision has not been issued addressing the Veteran's peripheral neuropathy during the period on appeal.  The Board will thus address the appropriate rating for peripheral neuropathy at this time.  The Veteran is in receipt of 10 percent ratings for each lower extremity under Diagnostic Code 8521, which applies to impairment of the external popliteal nerve.  Diagnostic Code 8521 provides for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  A 40 percent rating applies to complete paralysis of the external popliteal nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define terms such as "mild," "moderate," or "severe," as such terms are used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2016).
 
Turning to the facts in this case, during the Veteran's February 2011 examination, the Veteran complained of numbness in his thighs and hands.  The Veteran's deep tendon reflexes were normal and equal, and the Veteran had no sensory deficits.   In December 2012, an examiner noted that the Veteran had peripheral neuropathy of the bilateral lower extremities as a result of his diabetes.  The Veteran denied experiencing pain, paresthesias, dysesthesias, or numbness in his upper extremities.  The Veteran was noted to have mild paresthesias, dysesthesias, and numbness in his bilateral lower extremities, but no pain.  Muscle strength and reflex testing was normal, and no atrophy was noted.  Sensory examination was normal, except decreased sensation was noted in the feet and toes.  It was noted that the Veteran had trophic changes in the form of smooth skin with loss of hair involving the bilateral feet extending above the ankles.  The examiner indicated that the Veteran had mild incomplete paralysis of the external popliteal nerves.  

The Veteran experienced an acute ischemic stroke in July 2013, which resulted in mild-to-moderate neurological symptoms affecting the Veteran's left side.  The Veteran is separately in receipt of service connection for the residuals of this stroke.  After this time, to the extent the record contains medical evidence discussing the Veteran's neurological impairment, such impairment is associated with the Veteran's service-connected stroke residuals, rather than with his diabetes.  

For example, in August 2014, it was noted that the Veteran had experienced a stroke that resulted in left-sided weakness.  In a March 2015 examination, the Veteran indicated that his weakness was improving, but sometimes the front tip of his left foot dragged on the ground.  The Veteran had stopped driving following his stroke.  In March 2016, the Veteran was noted to have Grade 4 power in the bilateral upper and lower extremities as a result of his stroke.  In October 2016, the Veteran was noted to have good muscle strength and tone.  In December 2016, the Veteran denied experiencing any weakness of the upper extremities.  While the Veteran was unable to stand for long periods of time or stand unassisted, such symptoms were not attributed to the Veteran's diabetes.  

Upon review of this evidence, and examining the symptoms that are specifically attributable to the Veteran's diabetes, the Board finds that the Veteran's symptoms affecting his bilateral lower extremities do not rise to the level of moderate incomplete paralysis, as would be required for a greater rating under Diagnostic Code 8521.  No clinician has ever characterized the neuropathy of the Veteran's lower extremities as "moderate" or worse, and the evidence of record does not support a finding of such.  The Veteran's impairment has primarily involved sensory impairment and reflex impairment, without associated loss of muscle power or ability to ambulate.  The Board finds that such impairment is not of a degree approximating moderate incomplete paralysis, and disability ratings in excess of 10 percent for the bilateral lower extremities are accordingly unwarranted.
Similarly, the Board finds that the Veteran's symptoms affecting his bilateral upper extremities are no more than slight.  The Veteran complained of numbness in his hands in February 2011, but reflex and sensory testing was normal.  In December 2012, the Veteran denied experiencing pain, paresthesias, dysesthesias, or numbness in his upper extremities.  Strength, reflex, and sensory testing at that time was normal.  While the Board accepts that the Veteran subjectively complained of numbness in February 2011, with clinicians consistently failing to attribute neurological symptoms affecting the Veteran's upper extremities to the Veteran's diabetes, the Board finds that the neurological impairment of the Veteran's upper extremities is no more than slight.  Separate disability ratings addressing the Veteran's peripheral neuropathy of the bilateral upper extremities are accordingly unwarranted.

The Board has carefully considered the Veteran's accounts of the diabetic symptoms that he has experienced.  If the problems the Veteran has cited were not considered, there would be no basis for the currently-assigned 20 percent disability rating for diabetes, or the currently-assigned 10 percent ratings for peripheral neuropathy of the bilateral lower extremities.  Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for diabetes, and it is similarly against the assignment of ratings greater than 10 percent for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual symptomatology associated with his diabetes and peripheral neuropathy.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with his diabetes and peripheral neuropathy.  The Board finds that the available schedular evaluations are adequate, and referral for extraschedular consideration is unwarranted.


ORDER

A rating in excess of 20 percent for diabetes is denied.  

Disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities are denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


